DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, with respect to claims 39-44 have been fully considered and are not persuasive (Applicant’s Arguments and Remarks, pages 8-9).
Applicant argues that the system of Wei as modified by Meng fail to disclose a bit of a bitmap indicates group membership (Id). Examiner agrees, but notes the Kwon teaches this element.
Applicant further argues that Kwon fails to disclose “receiving a bitmap associated with the received sequence indices, wherein a bit of the bitmap indicates whether each of the sequence indices belongs to a first group of sequence indices or a second group of sequence indices”, as Kwon, in Fig. 5 and paragraph 0058, teaches that membership information is transmitted using six bits to indicate a group ID and three bits for indicating a position of a terminal (Id at 9). The Examiner disagrees. Looking to fig. 5, it can be seen that group membership is in a particular group is indicated using “Membership Information” (fig. 5, element 520) which is a single bit that indicates if the terminal is a member of each group, with the system supporting 64 groups and therefore having 64 bits (see paragraphs 0083-0087 and the discussion in the rejection of claim 39, infra). Therefore, Kwon teaches indicating group membership using a bitmap with each bit representing membership or non-membership in a group. Applying this to the system of Wei as modified by Meng in which each sequence index is assigned a group it can be seen that multiple bitmaps could be used to assign each sequence index to each set of groups in accordance with the teachings of Kwon, with the set of the multiple bitmaps forming the claimed bitmap assigning each of the sequence indices belongs to a first group of sequence indices or a second group of sequence indices. Therefore, Applicant’s Arguments have been considered and are not persuasive. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (US Pre Grant Publication No. 2021/0152305 A1, note also PCT/CN2018/075955, with identical subject matter cited at one paragraph less than the PGPUB), Meng, et al. (US Pre Grant Publication No. 2018/0183645 A1) and Kwon, et al. (US Pre Grant Publication No. 2012/0224519)

Regarding claim 39, Wei discloses a wireless transmit/receive unit (WTRU) comprising a processor configured to at least:

a. select a group of sequence indices, wherein the selected group of sequence indices is selected from the first group of sequence indices or the second group of sequence indices; (Wei discloses that the UE/WTRU receives at least two groups of DMRS sequences to be used for transmission [paragraph [0055]. Wei discloses that the UE selects a group of sequences signaled from the base station or autonomously based on signal strength [paragraphs 0055-0056].)

b. select a sequence index indicating a sequence to be used for a transmission, wherein the selected sequence index is selected from the selected group of sequence indices; and (Wei further disclose that the UE selects a sequence index from the group to be used for transmission based on the base station’s indication or autonomously [paragraphs 0055-0056].)

c. send the transmission using the sequence indicated by the selected sequence index (The UE sends a transmission using the selected sequence index [paragraphs 0006, 0008].)

Wei fails to disclose receiving a plurality of sequence indices associated with a plurality of sequences. In the same field of endeavor, Meng discloses receiving a plurality of sequence indices associated with a plurality of sequences. (Meng discloses that the base station configures the set of all grant-free preambles of the UE using a configuration message using the indexes of the configured preambles [paragraph 0029 – “Assuming 100 preambles are available, the BS can select and configure a plurality of preambles from the 100 preambles for the grant-free UL transmissions by indicating a plurality of numeric indices corresponding to the plurality of preambles in the configuration message.”; paragraph 0099 - The BS configures preambles 1400 to 1499 for the use of the grant-free UL transmission.”].)
Therefore, since Wei discloses grant free configuration, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the grant free configuration of Wei with the system of Meng by indicating the set of indexes of all preambles/sequences to be used for any grant free transmissions in any group, as taught by Meng from the base station of Wei and to then have the base station of Wei configure the first and second group based in the indicated sets of allowed sequences. The motive to combine is to allow the configuration of a large set of grant free preambles/sequences from which the individual groups may be formed to allow operation with different sets of grant free preambles/sequences at low overhead.
Wei as modified by Meng fails to disclose receiving a bitmap associated with the received plurality of sequence indices, wherein the bitmap indicates whether each of the sequence indices belongs to a first group of sequence indices or a second group of sequence indices. (i.e. Wei discloses indicating the assignment of a plurality of sequence indexes to a first group and the further assignment of other sequences to other groups including a second group, but does not use a bitmap to do so) . In the same field of endeavor, Kwon discloses a receiving a bitmap associated with the received plurality of sequence indices, wherein the bitmap indicates whether each of the sequence indices belongs to a first group of sequence indices or a second group of sequence indices; (paragraph 0084-0087, fig. 5 – terminals are indicated as group members in one or more groups using a bitmap). 
Therefore, since the system of Wei as modified by Meng discloses a base system in which sequence index ranges are used to indicate WTRU group membership in a first group from among multiple groups including at least a second group and the system of Kwon discloses a known improvement to group membership signaling including a technique to show group membership of an object in a system with multiple groups using a bitmap, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the known technique of bitmap based group memberships of Kwon to improve the membership indication of Wei as modified by Meng by indicating the membership of each object/sequence index in each group using a portion of a bitmap specific to that object/sequence index, to form an overall bitmap representing the membership of each object/sequence index in each group using a series of bits to represent each group membership to reduce overhead by using a bitmap instead of explicit signaling. (Note that this rejection is based on the broadest reasonable interpretation that series of bitmaps that are received for indicating the membership of each sequence index in each group can be considered partial portions of a larger bitmap made up of the membership of all sequence indexes in all groups used for controlling overall group membership of all sequence indexes.) 
	Regarding claim 40, Wei discloses the processor is further configured to receive a group indication based on the group indication, select the first group of sequence indices and select the sequence index from the first group of sequence indices. (Wei discloses that the base station may send the selected group and index such that the UE selects the indicated group and index in the group paragraphs 0055-0056].)
Regarding claim 41, Wei as modified by Meng and Kwon in claim 39 discloses the first group of sequence indices is identified in the bitmap using a first digit and the second group of sequence indices is identified in the bitmap using a second digit. (As noted in the discussion of the combination of Kwon with Wei as modified by Meng in claim 39, the combined bitmap would have a bit/digit indicating membership of each sequence index in each group, including the first and second group)
Regarding claim 42, Wei discloses group indication is a dynamic indication received via signaling. (Wei discloses the group indication is performed dynamically [i.e. on the fly] via signaling from the base station [paragraphs 0055-0056].)
Regarding claims 43, Wei discloses the sequence is a reference signal (Wei discloses the selected signal is a demodulation reference signal [“DMRS”][ paragraphs 0055-0056].)
Regarding claim 44, Wei discloses the signature is a demodulation reference signal (DMRS). (The sequence is a MA signature [paragraph 0220; see also 667, page 10, second dot]. Note that the element related to the reference signal being a demodulation reference signal is not required, as this element is optional and not selected in claim 43.)
Regarding claim 45, Wei as modified by Meng and Kwon in claim 39 discloses the bitmap is received for each of the sequence indicies. (As noted in claim 39, a portion of the bitmap is received for each sequence index indicating group membership).

Allowable Subject Matter

Claims 25-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 25-38, the prior art discloses receiving a plurality of sequence indices indicating a plurality of sequences, selecting a group of sequence indices, wherein the selected group of sequence indices is selected from the first group of sequence indices or the second group of sequence indices, selecting a sequence index indicating a sequence to be used for the a transmission , wherein the selected sequence index is selected from the selected group of sequence indices and sending the transmission using the sequence indicated by the selected sequence index. (see, for example, the rejection of similar elements with respect to independent claim 39). 
However, the prior art fails to teach, suggest or disclose receiving a threshold index and determining groups of sequence indices based on the received threshold index, wherein sequence indices that are less than or equal to the threshold index belong to a first group of sequence indices and sequence indices that are greater than the threshold index belong to a second group of sequence indices. Perhaps the closest prior art in this regard is that of Wang (US Pre Grant Publication No. 2020/0295882 A1; Note also translation of CN109586877A) which discloses using a threshold to determine membership in different groups, but the threshold is not an index based threshold as found here but is instead related to the attributes of the items sorted into the indexes (see paragraph 0064 of Wang and page 22 of translation). Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466